


109 HR 6089 IH: Illegal Immigrant Deterrence and

U.S. House of Representatives
2006-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6089
		IN THE HOUSE OF REPRESENTATIVES
		
			September 15, 2006
			Mr. Sensenbrenner
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To restore the Secretary of Homeland Security’s authority
		  to detain dangerous aliens, to affirm the inherent authority of State and local
		  law enforcement to assist in the enforcement of immigration laws, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Illegal Immigrant Deterrence and
			 Public Safety Act of 2006.
		IDangerous Alien
			 Detention Act of 2006
			101.Detention of
			 dangerous aliensSection
			 241(a) of the Immigration and Nationality Act (8 U.S.C. 1231(a)) is
			 amended—
				(1)by striking
			 Attorney General each place it appears, except for the first
			 reference in paragraph (4)(B)(i), and inserting Secretary of Homeland
			 Security;
				(2)in paragraph (1),
			 by adding at the end of subparagraph (B) the following:
					
						If, at
				that time, the alien is not in the custody of the Secretary of Homeland
				Security (under the authority of this Act), the Secretary shall take the alien
				into custody for removal, and the removal period shall not begin until the
				alien is taken into such custody. If the Secretary transfers custody of the
				alien during the removal period pursuant to law to another Federal agency or a
				State or local government agency in connection with the official duties of such
				agency, the removal period shall be tolled, and shall begin anew on the date of
				the alien’s return to the custody of the Secretary, subject to clause
				(ii).;
				(3)by amending clause
			 (ii) of paragraph (1)(B) to read as follows:
					
						(ii)If a court, the
				Board of Immigration Appeals, or an immigration judge orders a stay of the
				removal of the alien, the date the stay of removal is no longer in
				effect.
						;
				(4)by amending
			 paragraph (1)(C) to read as follows:
					
						(C)Suspension of
				periodThe removal period shall be extended beyond a period of 90
				days and the alien may remain in detention during such extended period if the
				alien fails or refuses to make all reasonable efforts to comply with the
				removal order, or to fully cooperate with the Secretary of Homeland Security’s
				efforts to establish the alien’s identity and carry out the removal order,
				including making timely application in good faith for travel or other documents
				necessary to the alien’s departure, or conspires or acts to prevent the alien’s
				removal subject to an order of
				removal.
						;
				(5)in paragraph (2),
			 by adding at the end the following: If a court, the Board of Immigration
			 Appeals, or an immigration judge orders a stay of removal of an alien who is
			 subject to an administratively final order of removal, the Secretary, in the
			 exercise of the Secretary’s discretion, may detain the alien during the
			 pendency of such stay of removal.;
				(6)by amending
			 paragraph (3)(D) to read as follows:
					
						(D)to obey reasonable
				restrictions on the alien’s conduct or activities, or perform affirmative acts,
				that the Secretary of Homeland Security prescribes for the alien, in order to
				prevent the alien from absconding, or for the protection of the community, or
				for other purposes related to the enforcement of the immigration
				laws.
						;
				(7)in paragraph (6),
			 by striking removal period and, if released, and inserting
			 removal period, in the discretion of the Secretary of Homeland Security,
			 without any limitations other than those specified in this section, until the
			 alien is removed. If an alien is released, the alien; and
				(8)by redesignating
			 paragraph (7) as paragraph (10) and inserting after paragraph (6) the
			 following:
					
						(7)ParoleIf
				an alien detained pursuant to paragraph (6) is an applicant for admission, the
				Secretary of Homeland Security, in the Secretary’s discretion, may parole the
				alien under section 212(d)(5) and may provide, notwithstanding such section,
				that the alien shall not be returned to custody unless either the alien
				violates the conditions of the alien’s parole or the alien’s removal becomes
				reasonably foreseeable, but in no circumstance shall such alien be considered
				admitted.
						(8)Additional rules
				for detention or release of certain aliens who have made an
				entryThe following procedures apply only with respect to an
				alien who has effected an entry into the United States. These procedures do not
				apply to any other alien detained pursuant to paragraph (6):
							(A)Establishment of
				a detention review process for aliens who fully cooperate with
				removalFor an alien who has made all reasonable efforts to
				comply with a removal order and to cooperate fully with the Secretary of
				Homeland Security’s efforts to establish the alien’s identity and carry out the
				removal order, including making timely application in good faith for travel or
				other documents necessary to the alien’s departure, and has not conspired or
				acted to prevent removal, the Secretary shall establish an administrative
				review process to determine whether the alien should be detained or released on
				conditions. The Secretary shall make a determination whether to release an
				alien after the removal period in accordance with subparagraph (B). The
				determination shall include consideration of any evidence submitted by the
				alien, and may include consideration of any other evidence, including any
				information or assistance provided by the Secretary of State or other Federal
				official and any other information available to the Secretary of Homeland
				Security pertaining to the ability to remove the alien.
							(B)Authority to
				detain beyond the removal period
								(i)In
				generalThe Secretary of Homeland Security, in the exercise of
				the Secretary’s discretion, without any limitations other than those specified
				in this section, may continue to detain an alien for 90 days beyond the removal
				period (including any extension of the removal period as provided in paragraph
				(1)(C)).
								(ii)Specific
				circumstancesThe Secretary of Homeland Security, in the exercise
				of the Secretary’s discretion, without any limitations other than those
				specified in this section, may continue to detain an alien beyond the 90 days
				authorized in clause (i)—
									(I)until the alien is
				removed, if the Secretary determines that there is a significant likelihood
				that the alien—
										(aa)will be removed
				in the reasonably foreseeable future; or
										(bb)would be removed
				in the reasonably foreseeable future, or would have been removed, but for the
				alien’s failure or refusal to make all reasonable efforts to comply with the
				removal order, or to cooperate fully with the Secretary’s efforts to establish
				the aliens’ identity and carry out the removal order, including making timely
				application in good faith for travel or other documents necessary to the
				alien’s departure, or conspiracies or acts to prevent removal;
										(II)until the alien
				is removed, if the Secretary of Homeland Security certifies in writing—
										(aa)in
				consultation with the Secretary of Health and Human Services, that the alien
				has a highly contagious disease that poses a threat to public safety;
										(bb)after receipt of
				a written recommendation from the Secretary of State, that release of the alien
				is likely to have serious adverse foreign policy consequences for the United
				States;
										(cc)based on
				information available to the Secretary of Homeland Security (including
				classified, sensitive, or national security information, and without regard to
				the grounds upon which the alien was ordered removed), that there is reason to
				believe that the release of the alien would threaten the national security of
				the United States; or
										(dd)that the release
				of the alien will threaten the safety of the community or any person,
				conditions of release cannot reasonably be expected to ensure the safety of the
				community or any person, and either (AA) the alien has been convicted of one or
				more aggravated felonies (as defined in section 101(a)(43)(A)) or of one or
				more crimes identified by the Secretary of Homeland Security by regulation, or
				of one or more attempts or conspiracies to commit any such aggravated felonies
				or such identified crimes, if the aggregate term of imprisonment for such
				attempts or conspiracies is at least 5 years; or (BB) the alien has committed
				one or more crimes of violence (as defined in section 16 of title 18, United
				States Code, but not including a purely political offense) and, because of a
				mental condition or personality disorder and behavior associated with that
				condition or disorder, the alien is likely to engage in acts of violence in the
				future; or
										(ee)that the release
				of the alien will threaten the safety of the community or any person,
				conditions of release cannot reasonably be expected to ensure the safety of the
				community or any person, and the alien has been convicted of at least one
				aggravated felony (as defined in section 101(a)(43)); or
										(III)pending a
				determination under subclause (II), so long as the Secretary of Homeland
				Security has initiated the administrative review process not later than 30 days
				after the expiration of the removal period (including any extension of the
				removal period, as provided in subsection (a)(1)(C)).
									(C)Renewal and
				delegation of certification
								(i)RenewalThe
				Secretary of Homeland Security may renew a certification under subparagraph
				(B)(ii)(II) every 6 months without limitation, after providing an opportunity
				for the alien to request reconsideration of the certification and to submit
				documents or other evidence in support of that request. If the Secretary does
				not renew a certification, the Secretary may not continue to detain the alien
				under subparagraph (B)(ii)(II).
								(ii)DelegationNotwithstanding
				section 103, the Secretary of Homeland Security may not delegate the authority
				to make or renew a certification described in item (bb), (cc), or (ee) of
				subparagraph (B)(ii)(II) below the level of the Assistant Secretary for
				Immigration and Customs Enforcement.
								(iii)HearingThe
				Secretary of Homeland Security may request that the Attorney General or the
				Attorney General’s designee provide for a hearing to make the determination
				described in item (dd)(BB) of subparagraph (B)(ii)(II).
								(D)Release on
				conditionsIf it is determined that an alien should be released
				from detention, the Secretary of Homeland Security, in the exercise of the
				Secretary’s discretion, may impose conditions on release as provided in
				paragraph (3).
							(E)RedetentionThe
				Secretary of Homeland Security, in the exercise of the Secretary’s discretion,
				without any limitations other than those specified in this section, may again
				detain any alien subject to a final removal order who is released from custody
				if the alien fails to comply with the conditions of release, or to continue to
				satisfy the conditions described in subparagraph (A), or if, upon
				reconsideration, the Secretary determines that the alien can be detained under
				subparagraph (B). Paragraphs (6) through (8) shall apply to any alien returned
				to custody pursuant to this subparagraph, as if the removal period terminated
				on the day of the redetention.
							(F)Certain aliens
				who effected entryIf an alien has effected an entry, but has
				neither been lawfully admitted nor has been physically present in the United
				States continuously for the 2-year period immediately prior to the commencement
				of removal proceedings under this Act or deportation proceedings against the
				alien, the Secretary of Homeland Security, in the exercise of the Secretary’s
				discretion, may decide not to apply paragraph (8) and detain the alien without
				any limitations except those which the Secretary shall adopt by
				regulation.
							(9)Judicial
				reviewWithout regard to the place of confinement, judicial
				review of any action or decision pursuant to paragraphs (6), (7), or (8) shall
				be available exclusively in habeas corpus proceedings instituted in the United
				States District Court for the District of Columbia, and only if the alien has
				exhausted all administrative remedies (statutory and regulatory) available to
				the alien as of
				right.
						.
				102.Detention of
			 aliens during removal proceedings
				(a)Detention
			 authoritySection 235 of the Immigration and Nationality Act (8
			 U.S.C. 1225) is amended by adding at the end the following:
					
						(e)Length of
				detention
							(1)In
				generalWith regard to length of detention, an alien may be
				detained under this section, without limitation, until the alien is subject to
				an administratively final order of removal.
							(2)ConstructionThe
				length of detention under this section shall not affect the validity of any
				detention under section 241.
							(f)Judicial
				reviewWithout regard to the place of confinement, judicial
				review of any action or decision made pursuant to subsection (e) shall be
				available exclusively in a habeas corpus proceeding instituted in the United
				States District Court for the District of Columbia and only if the alien has
				exhausted all administrative remedies (statutory and nonstatutory) available to
				the alien as of
				right.
						.
				(b)Judicial
			 reviewSection 236(e) of such Act (8 U.S.C. 1226(e)) is amended
			 by adding at the end the following: Without regard to the place of
			 confinement, judicial review of any action or decision made pursuant to
			 subsection (f) shall be available exclusively in a habeas corpus proceeding
			 instituted in the United States District Court for the District of Columbia and
			 only if the alien has exhausted all administrative remedies (statutory and
			 nonstatutory) available to the alien as of right..
				(c)Length of
			 detentionSection 236 of such Act (8 U.S.C. 1226) is amended by
			 adding at the end the following:
					
						(f)Length of
				detention
							(1)In
				generalWith regard to length of detention, an alien may be
				detained under this section, without limitation, until the alien is subject to
				an administratively final order of removal.
							(2)ConstructionThe
				length of detention under this section shall not affect the validity of any
				detention under section 241 of this
				Act.
							.
				103.SeverabilityIf any provision of this title, or any
			 amendment made by this title, or the application of any such provision to any
			 person or circumstance, is held to be invalid for any reason, the remainder of
			 this title, and of the amendments made by this title, and the application of
			 the provisions and of the amendments made by this title to any other person or
			 circumstance, shall not be affected by such holding.
			104.Effective
			 dates
				(a)Section
			 101The amendments made by section 101 shall take effect on the
			 date of the enactment of this Act, and section 241 of the Immigration and
			 Nationality Act, as amended, shall apply to—
					(1)all aliens subject
			 to a final administrative removal, deportation, or exclusion order that was
			 issued before, on, or after the date of the enactment of this Act; and
					(2)acts and
			 conditions occurring or existing before, on, or after the date of the enactment
			 of this Act.
					(b)Section
			 102The amendments made by section 102 shall take effect upon the
			 date of the enactment of this Act, and sections 235 and 236 of the Immigration
			 and Nationality Act, as amended, shall apply to any alien in detention under
			 provisions of such sections on or after the date of the enactment of this
			 Act.
				IIState and Local
			 Law Enforcement Cooperation in the Enforcement of Immigration Law Act
			201.Federal
			 affirmation of assistance in immigration law enforcement by States and
			 political subdivisions of States
				(a)In
			 GeneralNotwithstanding any other provision of law and
			 reaffirming the existing inherent authority of States, law enforcement
			 personnel of a State or a political subdivision of a State have the inherent
			 authority of a sovereign entity to investigate, identify, apprehend, arrest,
			 detain, or transfer to Federal custody aliens in the United States (including
			 the transportation of such aliens across State lines to detention centers), for
			 the purposes of assisting in the enforcement of the immigration laws of the
			 United States in the course of carrying out routine duties. This State
			 authority has never been displaced or preempted by Congress.
				(b)ConstructionNothing
			 in this section may be construed to require law enforcement personnel of a
			 State or political subdivision of a State to—
					(1)report the
			 identity of a victim of, or a witness to, a criminal offense to the Secretary
			 of Homeland Security for immigration enforcement purposes; or
					(2)arrest such victim
			 or witness for a violation of the immigration laws of the United States.
					
